Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed 12/21/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Amendments
	Applicant’s amendment to the claims filed 09/29/2021 are acknowledged. 
	Claims 3 and 21 are cancelled.
	Claims 1, 4, 8-10, 14, 16, 19-20 have been amended.
	Claims 1-2, 4-20 are pending.
Claims 1-2, 4-20 are under examination. 

	





Priority
	This application is a National Stage of International Application No. PCT/US17/19372 filed February 24, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/299,754 filed February 25, 2016. 
	Independent claims 1, 14, and 19 recite a reaction step of incubating the sample with 1 to 100 U/ml of a non-specific protease in a buffer having a pH between 4 and 12, the buffer comprising 5 mM to 100 mM of a metal ion chelator, 0.1% to 1.0% of a nonionic surfactant, and 0.05 M to 1.0 M monovalent salt, for about 0.5 to about 3 hours at about 50 °C to about 70 °C. This reaction step lacks sufficient written support in Applicant’s U.S. Provisional Patent Application No. 62/299,754 filed 02/25/2016. The provisional application discloses reaction steps comprising (1) “4-32 U/ml proteinase K … in a modified digestion buffer comprising 50 mM Tris (pH 8), 25 mM EDTA, 0.25% Triton X-I00, and 0.4 M guanidine HCl” (see page 6, first paragraph), and (2) “Proteinase K … was diluted to 200ug/mL in digestion buffer (50mM Tris pH8, 1 mM EDTA, 0.5% Triton-X100, 1MNaCl, 0.8M guanidine HCl)” (see Appendix A, paragraph [0042]). However, such disclosures are not commensurate in scope with the reaction steps recited in independent claims 1, 14, and 19, including with respect to the recited incubation time and temperature. Support can be found in the claims presented in WO 2017/147435 A1, the publication of Applicant’s International Application No. PCT/US17/19372 filed 02/24/2017. Accordingly, claims 1-2, 4-20 have an effective filing date of 02/24/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 09/29/2021 and 12/21/2021 have been considered.


Drawings
The drawings filed 09/08/2021 are accepted. Applicant’s renewed Petition to Accept Color Drawings filed 09/08/2021 was granted in the petition decision mailed 09/29/2021. 


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/29/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. As indicated in the Advisory Action mailed 10/08/2021, Applicant’s amendment to the claims filed 09/29/2021, overcomes the previous two rejections under 35 U.S.C. 112 set forth on pages 5-8 of the previous Office action mailed 07/29/2021.

Declaration of Attribution
	The declaration of attribution of Edward Boyden under 37 CFR 1.130(a) filed 12/21/2021 is acknowledged. The declaration is sufficient to disqualify as prior art the disclosure of Tillberg et al. “Protein-retention expansion microscopy of cells and tissues labeled using standard fluorescent proteins and antibodies”, Nature Biotechnology, Vol. 34, No. 9, July 2016, pages 987-992, of record.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The following rejection is necessitated by Applicant’s amendment to the claims filed 09/29/2021.
Claim 4 is dependent upon itself. As stated under 35 U.S.C. 112, a claim in dependent form shall contain a reference to a claim previously set forth. Accordingly, a claim dependent upon itself is not dependent on a claim previously set forth, and therefore fails to comply with the requirements of 35 U.S.C. 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejection is necessitated by Applicant’s amendment to the claims filed 09/29/2021.
Claim 4 recites the limitation "the sample".  There is insufficient antecedent basis for this limitation in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Examiner’s Note
In view of the deficiencies outlined above under 35 U.S.C. 112, claim 4 will be treated as dependent on claim 1 for examination purposes under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Expansion microscopy”, SCIENCE, January 30, 2015, Vol. 347, Issue 6221, pages 543-548, of record in IDS; in view of SNF Floerger, “FLOCRYL™ MBA”, product information brochure, pages 1-4, accessed 17 November 2020; Serva Electrophoresis, “Proteinase K from Tritirachium album, solution”, Instruction Manual, Cat. No. 33755, 1 page, publicly available prior to February 1, 2017; Akhavan et al. “Molecular Epizootiology of Rodent Leishmaniasis in a Hyperendemic Area of Iran”, Iranian J Publ Health, Vol. 39, No.1, 2010, pp. 1-7; Meng, Haijin “Localization of a Blood Pressure Quantitative Trait Locus (QTL) to a 1.7cM Interval on Rat Chromosome 9”, Medical College of Ohio, 2002, dissertation, pages 1-158; Hunt et al. “High temperature antigen retrieval and loss of nuclear morphology: a comparison of microwave and autoclave techniques”, J Clin Pathol 1996;49:767-770, of record in IDS; and Parang et al. “Myeloid translocation genes differentially regulate colorectal cancer programs”, Oncogene, June 2016, 35, 6341–6349.
This rejection is reiterated under the same grounds and art of record set forth in the previous Office action mailed 07/29/2021. It is noted that the Examiner indicated in the Advisory Action mailed 10/08/2021 that Applicant’s amendment to the claims filed 09/29/2021 would be rejected on the same grounds set forth in the previous Office action mailed 07/29/2021. A response to Applicant’s traversal, filed 12/21/2021, and the declaration of Yongxin Zhao, filed 12/21/2021, follows this reiterated rejection.
	As previously stated, independent claims 1, 14, and 19 recite a reaction step of incubating the sample with 1 to 100 U/ml of a non-specific protease in a buffer having a pH between 4 and 12, the buffer comprising 5 mM to 100 mM of a metal ion chelator, 0.1% to 1.0% of a nonionic surfactant, and 0.05 M to 1.0 M monovalent salt, for about 0.5 to about 3 hours at about 50 °C to about 70 °C. This reaction step lacks sufficient written support in Applicant’s U.S. Provisional Patent Application No. 62/299,754 filed 02/25/2016. The provisional application discloses reaction steps comprising (1) “4-32 U/ml proteinase K … in a modified digestion buffer comprising 50 mM Tris (pH 8), 25 mM EDTA, 0.25% Triton X-I00, and 0.4 M guanidine HCl” (see page 6, first paragraph), and (2) “Proteinase K … was diluted to 200ug/mL in digestion buffer (50mM Tris pH8, 1 mM EDTA, 0.5% Triton-X100, 1MNaCl, 0.8M guanidine HCl)” (see Appendix A, paragraph [0042]). However, such disclosures are not commensurate in scope with the reaction steps recited in independent claims 1, 14, and 19, including with respect to the recited incubation time and temperature. Support can be found in the claims presented in WO 2017/147435 A1, the publication of Applicant’s International Application No. PCT/US17/19372 filed 02/24/2017. Accordingly, claims 1-2, 4-20 have an effective filing date of 02/24/2017. 
	Regarding claims 1 and 14, Chen discloses a method for preparing an expandable biological specimen (ABSTRACT, “We discovered that by synthesizing a swellable polymer network within a specimen, it can be physically expanded, resulting in physical magnification. By covalently anchoring specific labels located within the specimen directly to the polymer network, labels spaced closer than the optical diffraction limit can be isotropically separated and optically resolved, a process we call expansion microscopy (ExM)”) comprising the steps of
	(a) contacting the sample with macromolecules that will bind to biomolecules within the sample (pages 543-544, joining paragraph; see also pages 544-545, joining paragraph, “We next applied ExM to fixed brain tissue. Slices of brain from Thy1-YFP-H mice expressing cytosolic yellow fluorescent protein (YFP) under the Thy1 promoter in a subset of neurons (9) were stained with a trifunctional label bearing Alexa 488, using primary antibodies to green fluorescent protein (GFP) (which also bind YFP)”). 
	(b) treating the specimen with a bifunctional crosslinker (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N-methylenebisacrylamide.”). N-N-methylenebisacrylamide is a bifunctional crosslinker, as evidenced by SNF Floerger (page 2, col. 1, first paragraph).
	(c) permeating the specimen with precursors of a swellable polymer (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N-methylenebisacrylamide.”);
	(d) polymerizing the precursors to form a swellable polymer within the specimen (page 543, second paragraph, “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics.”);
	(e) anchoring the biomolecules to the swellable polymer (pages 543-544, joining paragraph, “We designed a custom fluorescent label (Fig. 1D) that can be incorporated directly into the polymer network and thus survives the proteolytic digestion of endogenous biomolecules. This label is trifunctional, comprising a methacryloyl group capable of participating in free radical polymerization, a chemical fluorophore for visualization, and an oligonucleotide that can hybridize to a complementary sequence attached to an affinity tag (such as a secondary antibody) (Fig. 1, E and F). Thus, the fluorescent tag is targeted to a biomolecule of interest yet remains anchored covalently with high yield (table S1) to the polymer network.”); and
	(f) incubating the sample with a non-specific protease in a buffer comprising a metal
ion chelator, a nonionic surfactant, and a monovalent salt (page 543, second paragraph, “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics”; and see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA [i.e. a metal ion chelator], 0.5% Triton X-100 [i.e. a nonionic surfactant], 0.8 M guanidine HCl [i.e. a monovalent salt]) and applied directly to gels”).
	With respect to step (f), the incubating or reaction step, recited in claims 1 and 14, Chen discloses incubating the sample with a 8 U/mL proteinase K (i.e. a non-specific protease) in a buffer having a pH of 8, the buffer comprising 1 mM EDTA (i.e. a metal ion chelator), 0.5% Triton X-100 (i.e. a nonionic surfactant), and 0.8 M guanidine HCl (i.e. a monovalent salt), for at least 12 hours. See page 543, second paragraph: “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics”; and see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl) and applied directly to gels … The gels were then incubated in digestion buffer for at least 12 hours”. Chen does not disclose at what temperature the digestion reaction was performed.
	Chen discloses that the “incubating” step, step (f), is a protease (e.g. proteinase K) digestion step performed to homogenize the mechanical characteristics of the tissue-polymer composite for expansion; see page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy (Fig. 1C). Digestion was uniform throughout the slice”. Similarly, the instant specification discloses that the protease digestion step is performed to homogenize the mechanical characteristics of the embedded tissue sample for expansion; see page 23, lines 2-4, “aggressive protease digestion is critical for the success of sample expansion, as most of the human tissues contain abundant hard-to-digest structural proteins, such as collagen and fibronectin, which prevent homogeneous expansion of the sample”. As indicated above, Chen discloses that the digestion step is performed using 8 U/mL proteinase K, which is within the recited range. However, Chen discloses that the digestion is performed for at least 12 hours and does not disclose the temperature. In contrast, claims 1 and 14 recite that the digestion step is performed at about 50 °C to about 70 °C for about 0.5 to about 3 hours. 
Prior to the effective filing date of the instantly claimed invention, Serva is considered relevant prior art for teaching that proteinase K has enhanced protease activity at elevated temperature, and specifically at 50 °C (see “Activation” section, “Activity is enhanced by incubation at elevated temperatures (i.e. 50 °C)”). In addition, prior to the effective filing date of the instantly claimed invention, Akhavan is considered relevant prior art for teaching a protease digestion step comprising incubating rat tissue with proteinase K in a buffer having a pH of 8, the buffer comprising 10 mM EDTA, 2% Triton X-100, and 100 mM NaCl (i.e. a monovalent salt), at an elevated temperature of 56 °C for 1 hour (see page 3, second full paragraph). Furthermore, prior to the effective filing date of the instantly claimed invention, Meng is considered relevant prior art for teaching a protease digestion step comprising incubating rat liver tissue with proteinase K in a buffer having a pH of 8, the buffer comprising 25 mM EDTA, 0.5% sarkosyl (i.e. anionic surfactant), and 0.1 M NaCl, at an elevated temperature of 50 °C for 3-5 hours (see page 65, first full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the proteinase K digestion step, as taught by Chen, to perform the digestion at elevated temperature (e.g. 50 °C), as taught by Serva, Akhavan, and Meng, with a reasonable expectation of success because Akhavan performed protease digestion of rat tissue by incubation with proteinase K at an elevated temperature of 56 °C for 1 hour, and Meng performed protease digestion of rat liver tissue by incubation with proteinase K at an elevated temperature of 50 °C for 3-5 hours. An artisan would be motivated to modify the proteinase K digestion step, as taught by Chen, to perform the digestion at elevated temperature (e.g. 50 °C), as taught by Serva, Akhavan, and Meng, because Serva teaches that proteinase K has enhances protease activity at elevated temperatures, and specifically 50 °C (see Serva, “Activation” section, “Activity is enhanced by incubation at elevated temperatures (i.e. 50 °C)”).
With respect to the recited incubation time of about 0.5 hours to about 3 hours, Akhavan teaches that the incubation time is 1 hour at 56 °C (see page 3, second full paragraph), and Meng teaches that the incubation time is 3-5 hours at 50 °C (see page 65, first full paragraph).
With respect to the recited concentration range of about 5 mM to about 100 mM for the metal ion chelator (e.g. EDTA), Chen discloses that the buffer comprises 1 mM EDTA (page 543, second paragraph). MPEP 2144.05, I, instructs that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and MPEP 2144.01, II, further instructs that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. As already discussed, Chen discloses that the buffer comprises EDTA at a concentration of 1 mM that is close to the recited minimum concentration of 5 mM, especially when considering the broad breadth of the recited range of 5 mM to 100 mM. In addition, Akhavan teaches a proteinase K digestion buffer comprising 10 mM EDTA (see page 3, second full paragraph), and Meng teaches a proteinase K digestion buffer comprising 25 mM EDTA (see page 65, first full paragraph) – both of which lies within the recited range. In other words, use of EDTA for a proteinase K digestion step at a concentration within the recited range is well within the purview of the ordinary artisan prior to the effective filing date of the instantly claimed invention. Thus, for these reasons, and absent any secondary consideration, the claimed amount of metal ion chelator would have been prima facie obvious.
Chen’s method, “expansion microscopy”, is directed to microscopic observation and imaging of biological specimens stained with a label (see ABSTRACT). Chen discloses that the sample is freshly frozen mouse brain tissue (see pages 2-3, joining paragraph, of Supplementary Material). Chen does not disclose that the specimen is a previously preserved clinical sample. Prior to the effective filing date of the instantly claimed invention, Hunt is considered relevant prior art for teaching microscopic imaging of a previously preserved clinical sample stained with an antibody label (see METHODS on page 768, “Six cases of non-Hodgkin's B cell lymphoma were identified retrospectively from the archives of the Department of Histopathology, University Hospital of Wales. All cases were of diffuse, centroblastic/centrocytic type. … Following pretreament, all sections were stained with L26 … the cross-sectional area of 300 randomly selected nuclei was measured from each section using an IBAS image analyser (Kontron, Ecking, Germany), with a Videoplan software package, coupled to an Olympus (London, UK) BH2 microscope.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the biological specimen, as taught by Chen, with a previously preserved clinical sample, as taught by Hunt, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the biological specimen, as taught by Chen, with a previously preserved clinical sample, as taught by Hunt, in order to observe and image preserved clinical samples.
Regarding claim 4, Chen discloses that the sample is freshly frozen (see pages 2-3, joining paragraph, of Supplementary Material, “[mouse brain tissue] slices 30 μm thick were frozen in -40 ˚C isopentane cooled with dry ice”). Hunt suggests that the previously preserved clinical sample is frozen and formalin fixed, paraffin wax embedded (page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and pages 768-769, joining paragraph, “The former techniques, whilst offering the potential for using formalin fixed, paraffin wax embedded material for immunocytochemistry, were difficult to standardise and do not offer significant staining enhancement with many antibodies.”). Chen and Hunt do not disclose that the sample was previously mounted (i.e. secured to a microscope slide), and therefore the material acts recited steps (i-iii) of claim 4 are not required. 
Hunt subjects the previously preserved clinical sample to antigen-retrieval, which Hunt identifies as an important step for analyzing previously preserved clinical samples (see ABSTRACT, “The use of high temperature antigen retrieval methods has been of major importance in increasing the diagnostic utility of immunocytochemistry.”; page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi),2 or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). 
Regarding claims 12 and 17, as indicated above, Hunt teaches subjecting the sample to antigen-retrieval prior to imaging, which Hunt identifies as an important step for analyzing previously preserved clinical samples (see ABSTRACT, “The use of high temperature antigen retrieval methods has been of major importance in increasing the diagnostic utility of immunocytochemistry.”; page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi),2 or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). 
Regarding claim 13, Hunt discloses that, for antigen retrieval, the sample is heated in a 0.01 M (i.e. 10 mM) sodium citrate solution at 120 °C (see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi), or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). In contrast, claim 13 recites wherein the sample is heated in a 20 mM sodium citrate solution at about 100 °C. Because the instant specification does not define the term “about”, and both temperatures are above the boiling temperature of water, the 120 °C taught by Hunt is considered to be about 100 °C. Moreover, MPEP 2144.05, I, states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and MPEP 2144.01, II, states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. In addition, prior to the effective filing date of the instantly claimed invention, Parang teaches an antigen retrieval step wherein mouse tissues are heated in a 20 mmol sodium citrate solution at 104 °C (see page 6347, col. 1, “Antigen retrieval was performed using the boiling sodium citrate method in a microwave (20 mmol sodium citrate, pH 6.5) for 16 min at 30% power”; page 6348, col. 1, “Antigen retrieval was conducted by boiling in citrate (pH 6.0) at 104 °C for 20 min”). For these reasons, and absent any secondary considerations, the recited sodium citrate concentration and temperature is considered to be prima facie obvious over the cited prior art.
Regarding claim 19, as indicated above with respect to claims 1 and 14, step (a), the “incubating” step, is prima facie obvious over the cited prior art. With respect to step (b), contacting the swellable polymer with a solvent or liquid to cause the swellable polymer to swell, Chen discloses that, after protease treatment (i.e. step (a) of claim 19), the polymer is contacted with water to cause the polymer to swell (i.e. expand) (page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy”; see also page 4, first paragraph, of Supplementary Material).
Regarding claims 2 and 15, as indicated above with respect to claim 19, Chen discloses wherein the expandable specimen is expanded by contacting the swellable polymer with water to cause the swellable polymer to swell (page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy”; see also page 4, first paragraph, of Supplementary Material).
Regarding claim 5, as indicated above, Chen, Akhavan, and Meng disclose that the protease is proteinase K.
Regarding claim 6, Chen discloses that the buffer is Tris (Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl)”). Akhavan discloses that the buffer is Tris-HCl (page 3, col. 2, “lysis buffer (100 mM Tris-HCl, pH=8; 10 mM EDTA, pH=8; 1% SDS; 100mM NaCl; 2% Triton X-100) with proteinase K (100 mg/ml) were added to 100 μl homogenized suspension of disrupted tissues and cells”). Meng discloses that the buffer is Tris-HCl (see page 65, first full paragraph, “proteinase K digestion buffer (0.1M NaCl, 50mM Tris-HCl pH 8.0, 25mM EDTA pH 8.0, and 0.5% sarkosyl) containing 20µl of proteinase K (20mg/ml) and incubated at 50°C for 3-5 h.”). Under the broadest reasonable interpretation of the claims, Tris-HCl buffer reads on “Tris” buffer.
Regarding claim 7, as indicated above, Chen, Akhavan, and Meng disclose that the metal ion chelator is EDTA.
Regarding claim 8, as indicated above, Chen and Akhavan disclose that the surfactant is Triton X-100, and Meng discloses that the surfactant is sarkosyl.
Regarding claims 9, as indicated above, Chen discloses that the monovalent salt is guanidine HCl. Akhavan and Meng discloses that the monovalent salt is NaCl, which reads on Na+. 
Regarding claims 10, 16, and 20, Chen discloses that the sample is incubated in a buffer comprising 8 U/mL proteinase K, 50 mM Tris, 1 mM EDTA, 0.5% Triton X-100, and 0.8 M guanidine HCl (see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl)”). Akhavan discloses that the sample is incubated in a buffer comprising 100 mg/mL proteinase K, 100 mM Tris-HCl, 10 mM EDTA, 2% Triton X-100, and 100 mM NaCl (i.e. a monovalent salt), at an elevated temperature of 56 °C for 1 hour (see page 3, second full paragraph). Meng discloses that the sample is incubated in a buffer comprising 20 mg/mL proteinase K, 50 mM Tris-HCl, 25 mM EDTA, 0.5% sarkosyl, and 0.1 M NaCl (see page 65, first full paragraph). In contrast, claims 10, 16, and 20 recite wherein the specimen is incubated in a buffer comprising 8 U/ml proteinase K, 50 mM Tris, 25 mM EDTA, 0.25% Triton X-100, and 0.4 M NaCl. However, as discussed above, the incubation step is a protease digestion step performed to homogenize the mechanical characteristics of the tissue-polymer composite for expansion; see page 23, lines 2-4, of the instant specification, “aggressive protease digestion is critical for the success of sample expansion, as most of the human tissues contain abundant hard-to-digest structural proteins, such as collagen and fibronectin, which prevent homogeneous expansion of the sample”. Chen discloses performing a similar protease digestion step for the same purpose, see Chen, page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy (Fig. 1C). Digestion was uniform throughout the slice”. As recited in claims 10, 16, and 20, Chen teaches using 8 U/ml proteinase K, which is the component of the incubation composition that performs the essential protease activity. Chen further discloses that the digestion buffer comprises 50 mM Tris, as recited in claims 10, 16, and 20. However, Chen discloses that the buffer comprises 1 mM EDTA, 0.5% Triton X-100, and 0.8 M guanidine HCl (i.e. the monovalent salt), in contrast to the recitation in claims 10, 16, and 20.
With respect to the recited concentrations of EDTA, Triton X-100, and NaCl (i.e. the monovalent salt), MPEP 2144.05, I, instructs that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 1 mM EDTA, 0.5% Triton X-100, and 0.8 M guanidine HCl (i.e. the monovalent salt), is close to the recited 25 mM EDTA, 0.25% Triton X-100, and 0.4 M NaCl (i.e. the monovalent salt). Furthermore, MPEP 2144.05, II, instructs that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In addition, Akhavan discloses a proteinase K digestion buffer comprising EDTA at a concentration of 10 mM, and NaCl (i.e. the monovalent salt) at a concentration of 100 mM (i.e. 0.1 M), and Meng discloses a proteinase K digestion buffer comprising EDTA at a concentration of 25 mM, and NaCl (i.e. the monovalent salt) at a concentration of 0.1 M. Thus, for these reasons, and absent any secondary consideration, the claimed amounts of EDTA, Triton X-100, and NaCl would have been prima facie obvious.
To conclude, it is well established that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05, II. There is no objective and persuasive evidence of record indicating criticality of the instantly recited temperature and concentration ranges. There is no objective and persuasive evidence of record showing that the differences in concentration or temperature between the cited prior art and the instantly claimed invention lead to unexpected results. Moreover, as discussed above, the combined teachings of the cited prior art (e.g. Serva, Akhavan, and Meng) show that the instantly recited temperatures and concentrations were within the purview of one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention.
	
Response to Arguments and Declaration under 37 CFR 1.132
	Applicant’s arguments, filed 12/21/2021, and the declaration of Yongxin Zhao, filed 12/21/2021, have been carefully considered but are not found persuasive for the following reasons. 
	
	Zhao declares that the claimed method is designed to ensure complete mechanical homogenization of hard-to-digest human tissues such as clinical preserved tissue sample, and the digestion method of the cited prior art are not sufficient to achieve the same degree of mechanical homogenization as the claimed method (paragraphs Ca and Cb). Zhao further provides a lengthy list of design choices in the method as claimed:
the amount of chelator was increased while reducing the salt concentration to allow for “digestion during expansion” (paragraph Cc),
the salt concentration is reduced so that the gel will tend to expand about 2 times in the buffer if the homogenization is complete (paragraph Cd),
the ionic strength of the buffer is reduced to promote moderate expansion of the tissue sample during digestion and enable better penetration of digestive enzyme (paragraph Ce),
a high concentration of EDTA was used to chelate any residual divalent cation that maintains structural integrity of structural proteins in the tissues (paragraph Cf), and 
the incubation temperature is raised to significantly increase enzyme activities (paragraph Cg).
	This is not found persuasive because the Zhao declaration fails to present any objective evidence whatsoever to support the assertions made in paragraphs Cc through Cg. The sole citation to the specification (paragraph Cc, citing page 28 of the specification) is not a citation to any working example or experimental data but rather to mere nominal language that a digestion buffer comprising “50 mM Tris (pH 8), 25 mM EDTA, 0.25% Triton X-100, and 0.4 M guanidine HCl” (which is not even commensurate in scope with the broadest claim 1) would cause “digestion during expansion”. The Zhao declaration cannot be considered a showing that the differences in concentration and temperature between claimed invention and the cited prior art are critical or lead to unexpected results because the Zhao declaration fails to present any objective evidence comparing said differences. Furthermore, that an increase in incubation temperature results in increase in enzyme activity was known prior to the effective filing date of the instantly claimed method and is expressly stated in the rejection of the claims above (see the Serva disclosure).
	
	Zhao further declares that the claimed method is limited to a tissue specimen that is “highly fixed”, “tightly attached on slides”, embedded in paraffin” or “stained and mounted in a mounting medium” because these are characteristics of a previously preserved clinical sample (see paragraph Ci). This is not found persuasive because the Zhao declaration fails to present any objective evidence whatsoever that one of ordinary skill in the art would have understood that reference to a “previously preserved clinical sample” necessarily entails a human tissue sample that is “highly fixed”, “tightly attached on slides”, embedded in paraffin” or “stained and mounted in a mounting medium”. It is further noted that this statement of the Zhao declaration clearly contradicts the recitation of claim 4 that the “previously preserved clinical sample” is a “fresh frozen sample”, as opposed to a formalin fixed paraffin embedded tissue sample or a hematoxylin and eosin stained tissue sample. Claim 4 further recites that the “previously preserved clinical sample” may not by mounted (see “if it is mounted”). Accordingly, Zhao’s assertations on the limitations of a “previously preserved clinical sample” is in clear disagreement with the invention as claimed.
	
	Applicant’s arguments, filed 12/21/2021, traversing the rejection of the claims under 35 U.S.C. 103 relies on the Zhao declaration. See pages 2-5 of Applicant’s reply. Accordingly, Applicant’s traversal suffers from the same deficiencies as the Zhao declaration as discussed above, and thus Applicant’s traversal is unpersuasive.

	Applicant argues that a “closer look” at the Chen buffer shows that the Examiner did not cite a fourth component of the Chen buffer of 1 M NaCl, thereby resulting in a total of 1.8 M monovalent salt in addition to the 0.8 M guanidine HCl cited by the Examiner. See page 3 of Applicant’s reply. This is not found persuasive. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant has failed to provide any citation whatsoever to the Chen disclosure to support the assertions of Applicant’s “closer look”. In addition, the broadest claim 1 merely recites “0.05 M to 1.0 M monovalent salt”. Under the broadest reasonable interpretation, 0.8 M guanidine HCl, as disclosed by Chen, is a species of monovalent salt that reads on “0.05 M to 1.0 M monovalent salt” as recited in claim 1, regardless of the presence of any another species of monovalent salt (e.g. NaCl) present in the buffer.

	Applicant argues that the Examiner “dismisses” that Akhavan teaches a 2% nonionic surfactant and Meng teaches an anionic surfactant, and that this dismissal is “inappropriate”. See pages 3-5 of Applicant’s reply. This is not found persuasive because Applicant’s remarks are clearly factually false statements. In the rejection in the instant Office action and in the previous Office action, the Examiner had expressly and repeatedly stated on the record that Akhavan teaches 2% Triton X-100 and Meng teaches 0.5% sarkosyl (i.e. anionic surfactant). Accordingly, in contrast to Applicant’s unsupported allegations, the Examiner did not “dismiss” these differences in concentration and charge between the surfactant in the cited prior art and the claimed method. Furthermore, as stated in the rejection, the primary disclosure of the rejection, Chen, teaches 0.5% Triton X-100 which directly reads on “0.1% to 1.0% of a nonionic surfactant” as recited in broadest claim 1.

Applicant provides a lengthy argument going through the differences in concentration of buffer components (e.g. nonionic surfactant and chelator EDTA) between the claimed method and the cited prior art disclosures of Chen, Meng, and Akhavan individually. See pages 4-5 of Applicant’s reply. This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that the Examiner cites the disclosures of Akhavan and Meng (secondary references) to show that the differences in concentration between the claimed method and the Chen disclosure were in the purview of one of ordinary skill in the art performing a protease digestion step on a tissue sample. However, it is well established that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05, II. Applicant has failed to provide a persuasive showing that the differences in concentration between the cited prior art and the instantly claimed invention are critical or lead to unexpected results.

Applicant further asserts that the Examiner has provided “no evidence or support” that increasing the amount of EDTA in the Chen would still provide a “suitable buffer” for Chen. See page 4 of Applicant’s reply. This is not persuasive because Applicant is factually incorrect. As stated in the rejection, Meng teaches a protease digestion buffer comprising 25 mM EDTA, which directly reads on the instantly recited “5 mM to 100 mM of a metal ion chelator” of claim 1, and therefore provides evidence in favor of a reasonable expectation of success for increasing the chelator concentration of the protease digestion buffer of Chen. In contrast, Applicant has failed to present any objective evidence whatsoever to suggest that one of ordinary skill in the art would have expected increasing EDTA concentration in Chen’s digestion buffer would render said buffer unsuitable.  

Applicant argues that Examiner is relying on hindsight. See page 5 of Applicant’s reply. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, nowhere in the rejection above does the Examiner rely on knowledge gleaned only from the applicant's disclosure.	

Applicant argues that Parang is not prior art because it has a publication date of June 2016 and the claims have a priority date of February 25, 2016. See page 5 of Applicant’s reply. Applicant is incorrect because, as repeatedly stated in the previous Office actions, all claims have an effective filing date of February 24, 2017. See the Priority section in this Office action above; and see the second paragraph of the rejection above. Applicant has failed to present any specific argument whatsoever challenging Examiner’s reasons for the claims not benefiting from the priority date of February 25, 2016.


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. “Expansion microscopy”, SCIENCE, January 30, 2015, Vol. 347, Issue 6221, pages 543-548, of record in IDS; in view of SNF Floerger, “FLOCRYL™ MBA”, product information brochure, pages 1-4, accessed 17 November 2020; Serva Electrophoresis, “Proteinase K from Tritirachium album, solution”, Instruction Manual, Cat. No. 33755, 1 page, publicly available prior to February 1, 2017; Akhavan et al. “Molecular Epizootiology of Rodent Leishmaniasis in a Hyperendemic Area of Iran”, Iranian J Publ Health, Vol. 39, No.1, 2010, pp. 1-7; Meng, Haijin “Localization of a Blood Pressure Quantitative Trait Locus (QTL) to a 1.7cM Interval on Rat Chromosome 9”, Medical College of Ohio, 2002, dissertation, pages 1-158; Hunt et al. “High temperature antigen retrieval and loss of nuclear morphology: a comparison of microwave and autoclave techniques”, J Clin Pathol 1996;49:767-770, of record in IDS; and Parang et al. “Myeloid translocation genes differentially regulate colorectal cancer programs”, Oncogene, June 2016, 35, 6341–6349, as applied to claims 1-2, 4-10, 12-17, 19-20, above; and in further view of Invitrogen, “Crosslinking and Photoactivatable Reagents”, Chapter 5, In: “Molecular Probes™ Handbook A Guide to Fluorescent Probes and Labeling Technologies”, 11th Edition, 2010, pages 171-188.
This rejection is reiterated under the same grounds and art of record set forth in the previous Office action mailed 07/29/2021. Applicant’s traversal of this reiterated rejection is under the same grounds of traversal as the rejection set forth above (see page 6 of Applicant’s reply), which has been addressed above.
Regarding claims 11 and 18, Chen discloses that the crosslinker is N-N’-methylenebisacrylamide (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N’-methylenebisacrylamide.”). Prior to the effective filing date of the instantly claimed invention, Invitrogen is considered relevant prior art for teaching that the succinimidyl ester of 6-((acryloyl)amino)hexanoic acid (AcX) is a crosslinker that “reacts with amines of proteins, amine-modified nucleic acids and other biomolecules to yield acrylamides that can be copolymerized into polyacrylamide matrices” (page 179, second full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the crosslinker N-N’-methylenebisacrylamide, as taught by Chen, with the crosslinker AcX, as taught by Invitrogen, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the crosslinker N-N’-methylenebisacrylamide, as taught by Chen, with the crosslinker AcX, as taught by Invitrogen, because Invitrogen teaches that AcX “reacts with amines of proteins, amine-modified nucleic acids and other biomolecules to yield acrylamides that can be copolymerized into polyacrylamide matrices” (page 179, second full paragraph).


Citation of Relevant Prior Art
	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	With respect to the working examples disclosed in the instant specification, the proteinase K used in the working examples was purchased from the vendor New England Biolabs (see, for example, page 29, lines 3-4). The proteinase K provided by this vendor has a specific activity of 30 units per milligram (U/mg), as evidenced by New England BioLabs, “Proteinase K”, P8102S product datasheet, 1 page, accessed November 17, 2020.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633